Per curiam.
The findings of the State Disciplinary Board that the respondent wilfully misrepresented the status of a claim he had been employed to pursue violated Standard 4 of State Bar Rule 4-102, and disregarded a legal matter entrusted to him violated Standard 44 of State Bar Rule 4-102, are affirmed.
In accordance with the recommendation of the State Disciplinary Board, it is ordered that the respondent receive a public reprimand before the Superior Court of *675Fulton County.
Decided November 7, 1979.
Richard Otonicar, pro se.
Omer W. Franklin, Jr., General Counsel State Bar, James E. Spence, Jr., Assistant General Counsel State Bar, Robert H. Davis, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.